Name: Commission Regulation (EC) No 1733/95 of 14 July 1995 providing for the release of minimum stocks in the sugar sector
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  trade;  management
 Date Published: nan

 15. 7. 95 EN Official Journal of the European Communities No L 165/11 COMMISSION REGULATION (EC) No 1733/95 of 14 July 1995 providing for the release of minimum stocks in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1 101 /95 (2), and in particular Article 12 (3) thereof, Whereas in order to ensure normal supplies to the Community as a whole or to one of its areas, there is a standing obligation, in the European territories of the Community, for minimum stocks to be maintained by each sugar producing undertaking or sugar refinery ; Whereas Article 1 of Council Regulation (EEC) No 1789/81 of 30 June 1981 laying down general rules concerning the system of minimum stocks in the sugar sector (3), amended by Commission Regulation (EC) No 2304/94 (4) fixed the level of minimum stocks to be held, as the case may be, at 5 % of the actual production within the A quota or 5 % of the quantity of sugar refined during the 12 months preceding the month in question ; Whereas by virtue of Article 12 ( 1 ) of Regulation (EEC) No 1785/81 this percentage may be reduced ; whereas Article 4 of Regulation (EEC) No 1789/81 lays down that where the supplies of sugar required by the Community can no longer be ensured under normal conditions, provi ­ sion may be made for the person concerned to be released, in whole or in part, from the obligation to stock the sugar in question ; whereas this percentage has already been brought down to 3 % for the 1994/95 marketing year by Regulation (EEC) No 2304/94 ; Whereas a further examination of the current supply situ ­ ation in the Community for the 1994/95 marketing year reveals consumption needs in certain regions which cannot be met because of the shortage of sugar resulting from a severe drought ; whereas pressure on prices has moreover been registered in several regions of the Community due to strong demand and the growing scar ­ cety of supplies ; whereas it is proving to be the case, as a consequence, that the supplies required by the Commu ­ nity can no longer be ensured under normal conditions and that it is desirable to release that part of the minimum stocks necessary for this purpose by reducing to 0 the said level for the period needed to allow the majority of the Community sugar producing undertakings to await the new 1995/96 production for the replenish ­ ment of minimum stocks to the level of the percentage referred to in Regulation (EEC) No 1789/81 ; Whereas this Regulation should enter into force from 1 July 1995 because of the urgent nature of its implementa ­ tion and the mechanism of the compensation system for storage costs in the sugar sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The percentages referred to in points (a) and (b) of Article 1 of Regulation (EEC) No 1789/81 are hereby reduced to 0 % for the period 1 July to 30 November 1995. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 110, 17. 5. 1995, p. 1 . (3) OJ No L 177, 1 . 7. 1981 , p. 39. 4) OJ No L 251 , 27. 9. 1994, p. 6.